Citation Nr: 0509195	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  95-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to toxic gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1947 to May 1948.  This matter is before the Board 
of Veterans' Appeals (Board) on November 2004 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a Joint Motion by the parties.  The appeal was 
initiated from an October 1994 decision by the Houston 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1996, the veteran appeared at a Travel Board hearing 
before the undersigned.  The case came before the Board in 
May 1997, April 1999, and July 2003, when it was remanded for 
additional development.  In April 2004, the Board denied 
service connection for a lung disorder, claimed as due to 
toxic gas exposure.  The veteran appealed that decision to 
the Court.  By an November 2004 Order, the Court vacated the 
April 2004 Board decision, and remanded the matter for 
readjudication consistent with the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran has received was appears to be adequate 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA)  and implementing regulations.  He was informed of the 
evidence needed to substantiate his claim by the October 1994 
RO decision, by a statement of the case (SOC) issued in 
November 1994, by supplemental SOCs (SSOC) issued in 
September 1998, October 2001, March 2002, and August 2003.  
By these documents the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that was 
needed to substantiate his claim, and of all regulations 
pertinent to his claim.  He was provided specific VCAA notice 
by the August 2003 SSOC, including information regarding the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his claim 
(i.e., which evidence and information was his responsibility, 
and which evidence would be obtained by the RO).  Notably, 
the Joint Motion does not note any notice deficiency.
In May 1997 the Board remanded the case with the directive 
that the veteran be scheduled for VA examination to determine 
"whether he has a chronic lung disorder and, if so, its 
probable etiology."  A VA examination was conducted in 
August 1998, but the examiner limited his report solely to 
the matter of whether the veteran had tuberculosis due to 
service.  No findings were made as to whether the veteran 
suffered from a chronic lung disorder other than 
tuberculosis, or whether any such disorder, if present, could 
be attributed to his period of active duty.  The deficiency 
in the VA examination was noted when the case was again 
before the Board in April 1999, and the Board again remanded 
the case for a VA examination, to include a medical opinion 
as to "whether [the veteran] has a chronic lung disorder 
and, if so, its probable etiology."  Furthermore, the 
examiner was specifically asked to comment on the 
significance of the findings shown on X-ray studies of the 
veteran in service in January 1948.  A VA examination was 
scheduled to which the veteran failed to report (as he 
reportedly did not receive notice of the examination).  
Accordingly, in June 2002 the Board again requested further 
development, including a VA examination and medical opinion.  
A VA examination was eventually conducted in May 2003.

In the Joint Motion the parties noted that the May 2003 
examiner failed to follow the instructions of the Board as 
set forth in the April 1999 remand and June 2002 development 
request.  The parties specifically found:

[T]he VA examiner failed to comment on 
the significance of the X-rays taken of 
[the veteran] in 1948.  The examination 
report failed to state an opinion 
concerning the etiology of [the 
veteran's] lung condition, and, once 
again focused on the possibility [that 
the veteran's] lung symptoms resulted 
from tuberculosis, to the exclusion of 
consideration of exposure to any toxic 
gas in service as a cause.  

The parties to the Joint Motion found that there has not been 
adequate compliance with the directives of the April 1999 
Board remand and the June 2002 Board request for additional 
development, inasmuch as the VA examiner failed to review the 
record in the detail requested, and failed to provide a 
specific medical opinion as requested.  A remand confers, as 
a matter of law, a right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for a VA 
pulmonary system examination of the 
veteran to determine whether he has a 
chronic lung disorder, and if so, its 
probable etiology.  His claims file must 
be made available to the examiner for 
review (in conjunction with the 
examination) of pertinent aspects of the 
veteran's medical history.  The examiner 
should indicate when any disorder 
diagnosed was first manifested.  The 
examiner must: specifically comment on 
the significance of the findings on the 
X-ray studies conducted in service in 
January 1948;state an opinion regarding 
the etiology of each lung condition 
found; and specifically state whether any 
current lung symptoms, at least as likely 
as not, have resulted from toxic gas 
exposure in service.  All indicated 
studies should be performed.  The 
clinical findings and reasoning that form 
the basis of any opinion should be 
clearly set forth.  

2.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The purposes of this remand are to ensure compliance with the 
Order by the Court and the Joint Motion by the parties, and 
to assist the veteran in the development of his claim.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2004).


